DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/147,932 filed on 1/13/2021.
Currently, claims 1-10 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 and 12/21/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 16-17; a citation “the at least one processor: in a case that a user…” is confusing and indefinite because does not clear that whether the Applicant meant “the at least one processor is in case that a user…”? Clarification is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. 
Re claim 1, lines 18 and 23; a phrase “it” is confusing and indefinite because does not clear that if “it” referring to which structure? Clarification is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. Claim 10, last three lines; having the same issues as mentioned is also rejected. 
Re claim 1, line 22; a citation “in a case” is confusing and indefinite because does not clear that if the same “in a case” already cited in line 17? Clarification is required. Claim 6, line 2; having the same issues as mentioned is also rejected. 
Re claim 2, lines 3 and 6; a phrase “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. Claims 3-4 depending upon the rejected claim 2 are also rejected. 
Re claim 6, line 5; a citation “a driver’s seat” is confusing and indefinite because does not clear that if this “a driver’s seat” is the same “a driver’s seat” already cited in line 4? Clarification is required. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a vehicle control device, including at least one processor identifies a type of the living body that was extracted; and the at least one processor in a case that a user of the vehicle is included among a plurality of the living bodies that were extracted, and it is estimated that a predetermined type of living body that was identified is in contact with the user, causes the opening and closing body to be operated in a first mode; and in a case that the user is included among the plurality of living bodies that were extracted, and it is estimated that the predetermined type of living body that was identified is not in contact with the user, causes the opening and closing body to be operated in a second mode that differs from the first mode as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale